This action was brought originally in the Darke Common Pleas upon an account between The J. R. Watkins Company and one Wenger wherein was provided terms and conditions of the company.
Two sureties signed the agreement which contained in part the following:
“We, the undersigned sureties, do hereby - - - - jointly, severally, and unconditionally promise and guarantee the full and complete payment of said indebtedness----”.
The judgment of the Common Pleas in favor of the company upon a directed verdict was reversed by the Court of Appeals for certain errors.
The ■ Company in the Supreme Court contends:
1. That the sureties cannot introduce parole evidence to qualify or limit the contract.
2. That dmeurrers to the separate defenses set up by the sureties should have been sustained.